180 S.W.3d 512 (2005)
Diana GAEDIG, Appellant,
v.
GLOBAL ENVIRONMENTAL LABORATORIES and Division of Employment Security, Respondents.
No. ED 86183.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Diana B. Gaedig, St. Louis, MO, pro se.
Marilyn Green, Jefferson City, MO, for respondent.
Global Environmental Laboratories, St. Louis, MO, pro se.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
The claimant, Diana B. Gaedig, appeals from the decision of the Labor and Industrial Relations Commission finding her disqualified from receiving unemployment compensation benefits. The Commission found the claimant voluntarily separated from her employer without good cause attributable to her work or employer. We have reviewed the parties' briefs and the record on appeal. The decision of the Commission is supported by competent and substantial evidence on the whole record. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting *513 forth the reasons for this order. The Commission's decision is affirmed. Rule 84.16(b)(4).